Citation Nr: 0412753	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-26 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to 
April 1942 and from October 1944 to February 1946.  The 
veteran died in October 1949.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The appellant was originally denied service connection for 
cause of the veteran's death in December 1951.  The Board 
upheld the December 1951 rating decision in February 1953.  
She has attempted to reopen her claim on several occasions 
and has been denied by means of April 1969, September 1995, 
October 1995 and May 1997 rating actions.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  Evidence received since the last final May 1997 rating 
decision is either duplicative or cumulative of previously 
considered evidence or it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a December 2002 RO decision and notice 
letter thereof, as well as a July 2003 statement of the case, 
the RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate her claim.  Additionally, in December 2002 and 
October 2003, the RO sent the appellant letters, explaining 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of VA and the 
appellant to identify and/or secure evidence as well as 
informed her of the type of evidence she needed to submit in 
order to reopen her claim.  The Board notes that the October 
2003 letter specifically addresses what constitutes new and 
material evidence.  Furthermore, the July 2003 statement of 
the case includes the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  Moreover, 
the Board notes that the appellant submitted an October 2003 
to the effect that she had no additional evidence to submit.  
As she has received all required notice and assistance, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Review of the claims folder reveals that the RO denied the 
appellant's claim for service connection for cause of the 
veteran's death in a December 1951 rating decision.  In a 
February 1953 decision on appeal, the Board confirmed the 
RO's decision.  Therefore, the Board's February 1953 
decision, which subsumes the prior RO decision, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1104 (2003).

Thereafter, in rating decisions dated April 1969, September 
1995, October 1995 and May 1997, the RO found no new and 
material evidence to reopen the claim for service connection 
for cause of the veteran's death.  Although the RO notified 
the appellant of each denial by letter sent to his address of 
record, the appellant failed to initiate an appeal of any of 
these decisions. There is no indication that the letters were 
returned as undeliverable or otherwise not received by the 
appellant.  Therefore, these RO decisions are final.  38 
U.S.C.A. § 7105; 38 C.F.R.                 §§ 3.160(d), 
20.200, 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable possibility 
that, when viewed in the context of all the evidence, the 
outcome of the claim would change).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  In determining whether evidence 
is "new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

The appellant was denied service connection for cause of the 
veteran's death in December 1951 because the evidence of 
record failed to show that the veteran's cause of death from 
stomach ulcer was due to or the result of a service-connected 
disability.  This rating decision was appealed to and upheld 
by the Board in a February 1953 decision.  The evidence of 
record included the veteran's death certificate, statements 
from the veteran's wife and friends, and a September 1952 VA 
finding that the veteran had no pertaining medical records. 

The appellant attempted to reopen her claim on several 
occasions.  However, April 1969, September 1995, October 1995 
and May 1997 rating actions held that new and material 
evidence had not been submitted to reopen the appellant's 
claim for service connection for cause of the veteran's 
death.  Specifically, the May 1997 rating decision held that 
new and material evidence had not been submitted because the 
new evidence, when viewed in the context of all the evidence, 
would not change the outcome of the case.  Evidence of record 
at the time of the May 1997 rating decision included buddy 
statements that the veteran had suffered stomach pains while 
in service; a January 1969 statement from Dr. Solano 
regarding treatment in 1945 for acute peptic ulcer; and an 
October 1956 statement from Dr. Mejia asserting that he had 
treated the veteran from March 1946 until his death in 
October 1949 from stomach ulcer due to hemorrhage.  The RO 
noted a discrepancy between Dr. Solano's statement that he 
had treated the veteran in 1945 and the appellant's March 
1952 statement that veteran had not received any treatment 
for his condition because of lack of finances.  With respect 
to the significance of Dr. Mejia's report the RO ascertained 
that its significance "is undoubtedly dimmed by the absence 
of documentation and the previous statement of the claimant 
that no medical consult was sought for the death-causing 
condition."  The appellant did not present a notice of 
disagreement with the May 1997 rating action; accordingly 
this rating action is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.

The appellant submitted an application to reopen her claim in 
November 2002.  An April 2003 rating decision found that the 
appellant had not submitted any new information that had not 
already been considered.  The submitted evidence included a 
copy of Luis Buccat's May 1968 buddy statement and statements 
from the appellant.  Both these pieces of evidence had been 
considered in prior rating actions.  Additionally, the Board 
notes that the appellant submitted an October 2003 statement 
the she no additional evidence.  "I have already submitted 
to VA all evidence I have pertaining to my appeal."  
Accordingly, the Board finds that this evidence is cumulative 
of evidence previously of record.  There is no new and 
material evidence within the meaning of VA regulation.  38 
C.F.R. § 3.156(a).  Therefore, the claim is not reopened. 38 
U.S.C.A. § 5108.


ORDER

As no new and material evidence has been received, the claim 
for service connection for the cause of the veteran's death 
is not reopened.  The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



